UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ALEXANDER MINGOLE-KAYESSE; LYDIA      
CLAIRE KAYESSE,
                     Petitioners,
                 v.                              No. 01-2478
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
                      Respondent.
                                      
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                   (A72-163-212, A72-353-657)

                      Submitted: April 29, 2002

                       Decided: June 3, 2002

      Before WILKINS, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Bokwe G. Mofor, IMMIGRATION ASSISTANCE CENTER,
INCORPORATED, Silver Spring, Maryland, for Petitioners. Robert
D. McCallum, Jr., Assistant Attorney General, John J. Andre, Senior
Litigation Counsel, Edward C. Durant, Office of Immigration Litiga-
tion, Civil Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.
2                      MINGOLE-KAYESSE v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Alexander Mingole-Kayesse and Lydia Claire Kayesse, husband
and wife and natives and citizens of Cameroon, petition for review of
an order of the Board of Immigration Appeals ("BIA") denying their
applications for suspension of deportation. We have reviewed the
record and the BIA’s decision and conclude that the BIA did not
abuse its discretion by denying their motion to file their brief out of
time. See 8 C.F.R. § 3.3(c)(1) (2001); Huicochea-Gomez v. INS, 237
F.3d 696, 700-01 (6th Cir. 2001). We further conclude the BIA used
the correct standard to review the immigration judge’s assessment of
the Kayesses’ credibility. See Matter of A-S-, Interim Decision 3336
(BIA 1998). In addition, we defer to the BIA’s credibility determina-
tion and find that the Kayesses did not meet their burden of establish-
ing they were eligible for suspension of deportation. INS v. Elias-
Zacarias, 502 U.S. 478, 481-83 (1992); Figeroa v. INS, 886 F.2d 76,
78-79 (4th Cir. 1989).

   Accordingly, we affirm the BIA’s order. We dispense with oral
argument because the facts and legal contentions are adequately
presented in the material before the court and argument would not aid
the decisional process.

                                                          AFFIRMED